The opinion of the court was delivered by
Royce, Ch. J.
This was a petition brought to this court to' vacate an order made by the Supreme court in Windsor county in 1885, assessing the town of Strafford to defray orie-sixth part of the expense of building and maintaining a bridge in the town of Sharon, across White River.
The petitioner bases its claim upon the fact that the statute under which the order was made has since been repealed, and that the Legislature has provided a different remedy for towns that are found to be unreasonably burdened by the obligation to build and maintain bridges and highways.
The original proceeding was based on Acts of 1882, No. 16, and the order therein was made, as stated, in 1885 ; this petition is based on Acts of 1884, No. 18, so that the said original proceeding was pending at the time when the statute under which this petition is brought went into effect. By section 8, this statute is made inapplicable to pending causes, so' that by the provisions of the act itself, and apart from any extraneous considerations, this cause, which was then pending, could not have been affected by it. But in 1886, the Legislature passed still another *129law upon this same subject (Acts of 1886, No. 16) imposing the burden of building and maintaining highways and bridges, in the cases specified, on the towns in which they are situated, and on the State, and repealing among other things certain parts, including section 8, above referred to, of the act of 1884; so it is claimed for the petitioner that inasmuch as that section of the act of 1884, which provided that the act should not apply to pending causes, is itself repealed, the repealing part of said act, from which no further exception is made, must be given its full effect, and by virtue thereof the act of 1882 stands repealed. But there is a general statute, R. L. s. 28, which provides as follows: “ The repeal of an act shall not revive an act which has been repealed, nor a right accruing, accrued, acquired or established, nor a suit or proceeding liad or commenced in a civil case before the time when the repeal takes effect,” etc. That this law applies'to all pending proceedings in court depending on any statute law, see Pratt v. Jones, 25 Vt. 303. Hence we are unable to see how the subsequent changes in the law could affect at all the original proceeding between these parties which was pending at the time when the act repealing the' law under which it had been commenced was repealed.
But allowing to the act of 1886 all the repealing force which is claimed for it by the petitioner, we should still be forced to the same conclusion, on constitutional grounds. The order of assessment was made before the act of 1886 went into effect, and was, in legal effect, a judgment inter-parties. It is true that sec. 2978, R. L., provides that a town which deems itself oppressed by such order may, after five years, and once in every five years thereafter, apply for a new apportionment; but this wonld indicate that it was the intention of the Legislature that such order should be binding and operative for five years at least, and for longer unless vacated in accordance with the provisions of the law. So the question presented for consideration is as to the right of the Legislature, by a repeal of the law under which the order was made, to deprive the party in whose favor it was made of all right to compel its enforcement.
*130The constitution of the United States prohibits the States from passing any ex post facto law, or any law impairing the obligation of a contract (Art. 1, sec. 10); so that if the obligation of the town of Strafford to contribute towards ,the building and maintaining-, of the bridge in question rested in contract, the Legislature could not pass any law that would release the parties ■from its performance. It is a distinction thoroughly settled by a substantially uniform course of decisions in this and other States, and in the federal courts, that while the Legislature of a State may make laws affecting the remedy for the enforcement of a contract, altering its character or substituting one remedy for another, yet it cannot, by reason of the constitutional prohibition, deprive the party of all remedy. , If this cannot be done when the right exists in the form of a simple contract, express or implied, much less could it when that right has been ascertained and established by the judgment of a court of competent jurisdiction. The general rule is that a statute shall not be construed so as to interfere with existing contracts, rights of action, or vested rights, and shall not be given a retroactive effect, so as to impair such rights. It was said by. Chancellor Kent, 1 Kent Com. 155, that a retrospective statute, affecting and changing vested rights, is generally considered in this country as founded on unconstitutional principles, and consequently inoperative and void. It is-a settled rule not to give such interpretation to a statute, if it is in reason susceptible of any other.
The effect of the repeal of a statute upon rights that existed at the time of the repeal, was construed in Starksboro v. Hinesburgh, 13 Vt. 222, and in Harris v. Townshend, 56 Vt. 716, and in both cases it was decided that such rights were not affected by the repealing act. See also United States v. Kearney, 96 U. S. 797. Nor can it be urged in opposition to the foregoing considerations that there is but the substitution of one remedy for another, without involving the impairment of any contract right. Wherein consists this change of remedy ? It is, in substance, the substitution of one for another 'party petitionee. The burdened town is now to seek its remedy from *131the State, while before it was obtained from the benefited town •or towns. But in the case before us the petitionee has already sought and obtained its remedy, in the form of a judgment -against the petitioner, under the law as it stood at the time when the action was brought and prosecuted; it has fully perfected its right under the law. Shall the petitionee now be ■deprived of this established and adjudicated right, and sent back to begin de novo to again establish the same right, but against ■-another party ? Clearly this would be unconstitutional. The «ame right might, or might not be established, and a substantially similar relief obtained in the end, but the party would be driven to another action, with all its expense, delay and •uncertainty, the benefit of the expense incurred in the former proceeding lost to it, and compelled to fight the battle all over again, and against another party, before it could, if successful, in the end reach the same or a similar result as the one already ¡reached in strict accordance with the law as it stood at the time, =and by the law made a final settlement of the controversy save for the periodical review provided for. And when all this was done, it might be that a new law would have been passed, rele.gating the party to still another remedy.
Eor a full discussion as to whether the Legislature has the power to vacate or annul an existing judgment between party and party, see Bates v. Kimball, Admr., 2 D. Chip. 77. If they have not the power expressly and directly to do this, by an annulling act, no more have they to do it impliedly and indirectly.

The petition is dismissed with costs.